J-S08012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IMPROVED DWELLING FOR                   :   IN THE SUPERIOR COURT OF
 ALTOONA, INC. T/D/B/A IDACON,           :        PENNSYLVANIA
 LTD.                                    :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 LARRY ETTERS                            :   No. 848 WDA 2019
                                         :
                   Appellant             :

               Appeal from the Order Entered April 24, 2019
    In the Court of Common Pleas of Blair County Civil Division at No(s):
                              2018 GN 3216


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 20, 2020

     Appellant, Larry Etters, appeals pro se from an order granting summary

judgment in favor of Improved Dwelling for Altoona, Inc. (“IDACON, LTD.”).

For the following reasons, we dismiss this appeal.

     The facts and procedural history of this case are as follows. Appellant

resided in a multi-story apartment building operated by IDACON, LTD. Trial

Court Order and Opinion, 4/24/19, at 1. After Appellant “assault[ed] a fellow

tenant,” however, IDACON, LTD. sought to evict Appellant because his actions

violated his lease agreement. Id.

     On October 28, 2018, Magisterial District Judge Daniel C. DeAntonio

granted IDACON, LTD. possession of the premises. Id. Appellant appealed

this decision to the Court of Common Pleas of Blair County. Id. Thus, on

November 15, 2018, IDACON, LTD. filed a complaint in ejectment.             Id.
J-S08012-20



Appellant then filed an answer on December 26, 2018. Appellant’s Amended

Answer, 12/26/18, at *1-19 (un-paginated). Thereafter, IDACON, LTD. filed

a motion for summary judgment, together with a brief in support, on February

27, 2019. Trial Court Opinion, 7/17/19, at 1. Appellant failed to respond. Id.

On April 24, 2019, the trial court granted IDACON LTD.’s motion for summary

judgment. Trial Court Order and Opinion, 4/24/19, at 1-5.

        On May 22, 2019, Appellant filed a timely notice of appeal. Appellant’s

Notice of Appeal, 5/22/19, at 1. On May 24, 2019, the trial court ordered

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Trial Court Order, 5/24/19, at 1; see also

Pa.R.A.P. 1925(b).       On June 13, 2019, Appellant timely responded.

Appellant’s Concise Statement of Matters Complained of on Appeal, 6/13/19,

at *1-19 (un-paginated).        Appellant’s submission, however, included a

19-page handwritten document in which he failed to identify any issues

complained of on appeal. Id. Likewise, in his appellate brief to this Court,

Appellant did not present any issues for appellate review. Appellant’s Brief at

1-10.

        Before “undertaking an analysis of the merits” of Appellant’s claims, “we

must first determine whether [Appellant] properly preserved [his] issues for

appellate review.” Kanter v. Epstein, 866 A.2d 394, 400 (Pa. Super. 2005),

appeal denied, 880 A.2d 1239 (Pa. 2005). Previously, we explained:

        In Commonwealth v. Lord, [719 A.2d 306 (Pa. 1998)], the
        Pennsylvania Supreme Court specifically held that . . . in order to
        preserve [a] claim[] for appellate review, [an a]ppellant[] must

                                       -2-
J-S08012-20


     comply whenever the trial court orders [him] to file a [s]tatement
     of [m]atters [c]omplained of on [a]ppeal pursuant to Pennsylvania
     Rule of Appellate Procedure 1925(b). [Kanter, 866 A.2d at 400].

     Rule 1925(b) authorizes a trial court to order an appellant to file
     a “concise statement of matters complained of on appeal.”
     Pa.R.A.P. 1925(b). Failure to comply with a Rule 1925(b) order
     may be considered by the appellate court as a waiver of all
     objections to the order, ruling or other matter complained of.
     Regarding vague or overly broad statements, this Court has also
     stated:

        When a court has to guess what issues an appellant is
        appealing, that is not enough for meaningful review. When
        an appellant fails adequately to identify in a concise manner
        the issues sought to be pursued on appeal, the trial court is
        impeded in its preparation of a legal analysis which is
        pertinent to those issues.

        In other words, a [c]oncise [s]tatement which is too vague
        to allow the court to identify the issues raised on appeal is
        the functional equivalent of no [c]oncise [s]tatement at all.
        While [Lord] and its progeny have generally involved
        situations where an appellant completely fails to mention an
        issue in his [c]oncise [s]tatement, for the reasons set forth
        above we conclude that Lord should also apply to [c]oncise
        [s]tatements which are so vague as to prevent the court
        from identifying the issue to be raised on appeal. [Thus, if
        a vague or overly broad concise statement hampers
        appellate review, no issues are presented for purposes of
        appeal. Commonwealth v. Dowling, 778 A.2d 683,
        686-687 (Pa. Super. 2001)].

Karn v. Quick & Reilly Inc., 912 A.2d 329, 335 (Pa. Super. 2006).

     We conclude that Appellant’s issues on appeal are waived because he

failed to supply the trial court with a proper Rule 1925(b) statement. Indeed,

Appellant filed a rambling 19-page handwritten document.          Appellant’s

Concise Statement of Matters Complained of on Appeal, 6/13/19, at *1-19

(un-paginated).   This document does not identify issues to be raised on


                                    -3-
J-S08012-20



appeal. Instead, it is a confusing factual recitation of the incident between

Appellant and the other tenant, framed exclusively from Appellant’s

perspective. Id. The trial court, in addressing Appellant’s submission, opined

that, “[i]n light of the unintelligibility of [his 1925(b) statement,] . . .

[Appellant’s appeal should be dismissed].” Trial Court Opinion, 7/17/19, at 3.

The trial court, however, disregarded Appellant’s Rule 1925(b) statement and

analyzed its order granting the motion for summary judgment filed by IDACON

LTD. Id. at 3-4. “Even if the trial court correctly guesses the issue Appellant[]

raise[s] on appeal and writes an opinion pursuant to that supposition[,] the

issue[s] [are] still waived.” Commonwealth v. Heggins, 809 A.2d 908, 911

(Pa. Super. 2002). We therefore conclude that Appellant’s failure to provide

the trial court with a proper Rule 1925(b) statement waives appellate review.

      Furthermore, we note that Appellant wholly failed to adhere to the

briefing requirements set forth in the Pennsylvania Rules of Appellate

Procedure. Pursuant to Pa.R.A.P. 2101, an appellate brief must “conform in

all material respects with the requirements of [the appellate rules].” Pa.R.A.P.

2101. If, however, “the defects [] in the brief . . . are substantial,” this Court

may quash or dismiss the appeal. Id. We bring Rule 2111 to Appellant’s

attention. Specifically, the rule provides:

         (a) General rule.--The brief of the appellant, except as
         otherwise prescribed by these rules, shall consist of the
         following matters, separately and distinctly entitled and in
         the following order:

            (1) Statement of jurisdiction.


                                      -4-
J-S08012-20


            (2) Order or other determination in question.

            (3) Statement of both the scope of review and the
            standard of review.

            (4) Statement of the questions involved.

            (5) Statement of the case.

            (6) Summary of argument.

            (7) Statement of the reasons to allow an appeal to
            challenge the discretionary aspects of a sentence, if
            applicable.

            (8) Argument for appellant.

            (9) A short conclusion stating the precise relief sought.

            (10) The opinions and pleadings specified in paragraphs
            (b) and (c) of this rule.

            (11) In the Superior Court, a copy of the statement of
            errors complained of on appeal, filed with the trial court
            pursuant to Pa.R.A.P. 1925(b), or an averment that no
            order requiring a statement of errors complained of on
            appeal pursuant to Pa.R.A.P. 1925(b) was entered.

            (12) The certificates of compliance required by Pa.R.A.P.
            127 and 2135(d).

         (b) Opinions below.--There shall be appended to the brief
         a copy of any opinions delivered by any trial court,
         intermediate appellate court, or other government unit
         relating to the order or other determination under review, if
         pertinent to the questions involved. If an opinion has been
         reported, that fact and the appropriate citation shall also be
         set forth.

Pa.R.A.P. 2111(a)-(b).

      Herein, Appellant’s brief does not include: (1) a statement of

jurisdiction; (2) the order in question; (3) a statement of the scope and

standard of review; (4) a statement of the questions involved; (5) a statement



                                     -5-
J-S08012-20



of the case; (6) a summary of Appellant’s argument; (7) a short conclusion of

relief sought; (8) the trial court’s opinion; (9) a copy of Appellant’s Rule

1925(b) statement; and (10) a certification of compliance.               Instead,

Appellant’s brief on appeal is a continuation of the rambling factual recitation

he submitted in lieu of a proper Rule 1925(b) statement, without any citation

to the record or legal authority, and no legal analysis.          See Pa.R.A.P.

2119(a)-(c). As such, we conclude that the deficiencies in Appellant’s brief

are substantial and have “hampered our ability to conduct meaningful

appellate review.” Karn, 912 A.2d at 337. We therefore dismiss this appeal.1

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2020


____________________________________________


1 We recognize that Appellant handled this entire case without legal
representation. “While this court is willing to liberally construe materials filed
by a pro se litigant, we note that [the] appellant is not entitled to any
particular advantage because [he] lacks legal training.” Branch Banking
and Trust v. Gesiorski, 904 A.2d 939, 942 (Pa. Super. 2006) (citation
omitted). Indeed, this Court will not “become [Appellant’s] counsel” and
develop an appellate argument on his behalf. Id. Because Appellant’s “issues
[were] not properly raised and developed in [his] brief[] . . . [and his brief is]
wholly inadequate to present specific issues for review,” we will not “consider
the merits thereof.” Id.

                                           -6-
J-S08012-20




              -7-